DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant's election with traverse of Species 1 (claims 1-7 and 16-19) in the reply filed on 5/5/21 is acknowledged. The traversal is on the grounds that all claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining all groups in a single application. This is not found persuasive because Species 1 is drawn to determining a temperature measurement based on a correction, and Species 2 is drawn to determining a temperature measurement based on thermal conductivity. The characteristics of determining a temperature measurement based on a correction, and determining a temperature measurement based on thermal conductivity are mutually exclusive characteristics between Species 1 and 2, which will place a search and/or examination burden for the patentably distinct species because the species have acquired a separate status in the art due to their recognized divergent subject matter, and the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-7 and 16-19 are objected to because of the following informalities:    
In claim 1, it is not clear what element’s voltage is changing, as stated by “a change in voltage” in lines 15-16; and it is not clear what is being corrected, as stated by “a first correction” in line 17.
In claims 4 and 5, “being” has been replaced with --is-- in line 1.
In claim 16, it is not clear what is being corrected, as stated by “a first correction” in line 7.
Claims 2, 3, 6, 7, and 17-19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,857,777 to Schuh.
Referring to claim 16, Schuh discloses a method of determining a temperature (figures 2, 3), comprising: 
storing one or more parameters of a temperature probe (10) by a storage module (25) (column 4, lines 46-65; column 6, lines 24-27);
receiving the one or more parameters from the storage module (25) (column 4, line 65-column 5, line 25); 
determining a temperature measurement based on a change in voltage of the temperature probe (10) (column 5, lines 3-30);
determining a first correction based on the one or more parameters (column 5, lines 55-62);
determining an adjusted temperature measurement based on the temperature measurement and the first correction (column 5, lines 55-62); and
displaying the adjusted temperature measurement on a display (22) (column 5, lines 25-26).

Referring to claim 17, Schuh discloses that storing the one or more parameters includes at least one of an offset value of the temperature probe (column 5, lines 55-62), a response time of the temperature probe column 5, lines 27-33), and a unique identifier of the temperature probe (column 6, lines 17-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0116084 to Rund et al [hereinafter Rund] in view of Schuh.
Referring to claim 1, Rund discloses a system (figure 1), comprising:
a measurement instrument (100) including a first connector (110) and a control module (120/102) electrically connected to the first connector (110);
a temperature probe (150B) including a shaft and a tip, the shaft having a first end and a second end, a second connector (162) being coupled to the first end, the tip (at 182) being coupled to the second end and configured to measure a change in temperature of a sample, and the second connector (162) being received by the first connector (110) when the temperature probe (150B) is attached to the measurement instrument (100) (paragraphs 18, 19, 28-32, 34, 45); and
a storage module (174) housed within the temperature probe (150B) and configured to store one or more parameters of the temperature probe (paragraphs 33, 34, 37); 
the control module (120/102) being configured to:
receive the one or more parameters from the storage module (174) (paragraphs 33, 34, 37); and
determine a temperature measurement based on a signal from a temperature senor (paragraphs 29-32).
Rund does not disclose the storage module being housed within the second connector; and the control module determining the temperature measurement based on a change in voltage, determining a first correction based on the one or more parameters; and determining an adjusted temperature measurement based on the temperature measurement and the first correction.
However, Schuh discloses a temperature sensing device for determining a temperature (figures 2, 3), comprising a measurement instrument (12) coupled to a temperature probe (10) by a connector (27), the measurement instrument (12) having a control module (28), and the temperature probe (10) having a storage module (25) that stores one or more parameters of the temperature probe (10) (column 4, lines 46-65; column 6, lines 24-27), wherein the storage module (25) can be located at different places with the temperature probe (10) such as the connector (column 4, lines 42-45); and the control module receives the one or more parameters from the storage module (25) (column 4, line 65-column 5, line 25), determines a temperature measurement based on a change in voltage of the temperature probe (10) (column 5, lines 3-30), determines a first correction based on the one or more parameters (column 5, lines 55-62); and determines an adjusted temperature measurement based on the temperature measurement and the first correction (column 5, lines 55-62) in order to obtain a more accurate temperature measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the storage module of Rund within the second connector since Schuh discloses that the storage module can be located at different places with the temperature probe such as the connector in order to place it in the environment being measured, and since the particular location of the storage module claimed by applicant is considered to be nothing more than a design choice since the particular location claimed by applicant is nothing more than one of numerous locations in the temperature probe that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide in order to provide a storage module as already suggested by Rund. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rund so that the control module also determines a temperature measurement based on a change in voltage of the temperature probe, determines a first correction based on the one or more parameters, and determines an adjusted temperature measurement based on the temperature measurement and the first correction, as suggested by Schuh, in order to obtain a more accurate temperature measurement.

Referring to claim 3, Rund in view of Schuh disclose a system having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Rund discloses the one or more parameters including a unique identifier of the temperature probe (paragraph 32).

Referring to claim 4, Rund in view of Schuh disclose a system having all of the limitations of claim 4, as stated above with respect to claim 3, wherein Schuh discloses that the first correction is based on a value that is opposite (offset) of an offset value (known drift) of a temperature probe (in order to correct for the known drift) (column 5 lines 55-65) (therefore, the control module of Rund will be configured to determine the first correction is based on a value that is opposite of an offset value of the temperature probe in the system of Rund in view of Schuh).

Referring to claim 5, Rund in view of Schuh disclose a system having all of the limitations of claim 5, as stated above with respect to claim 4, wherein Schuh discloses that the temperature measurement is adjusted based on based on the first correction (the temperature measurement is adjusted to offset the drift (column 5 lines 55-65), which results in an adjusted temperature measurement), but does not explicitly disclose the adjusted temperature measurement being determined by adding the first correction to the temperature measurement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rund in view of Schuh so that the adjusted temperature measurement is determined by adding the first correction to the temperature measurement since adding is an alternate to subtracting the first correction to the temperature measurement in order to correct for the drift, as suggested by Schuh, in order to adjust the temperature measurement (therefore, the control module of Rund will be configured to determine the adjusted temperature measurement based on adding the first correction to the temperature measurement in the system of Rund in view of Schuh).

Referring to claim 6, Rund in view of Schuh disclose a system having all of the limitations of claim 6, as stated above with respect to claim 5, wherein Rund discloses a display (106) housed on the measurement instrument and configured to display the adjusted temperature measurement (figure 1; paragraph 26).

Referring to claim 7, Rund in view of Schuh disclose a system having all of the limitations of claim 7, as stated above with respect to claim 6, wherein Rund discloses the control module (120/102) being configured to store a record that associates the unique identifier of the temperature probe with the adjusted temperature measurement (paragraph 28, 32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rund in view of Schuh, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0065923 to Whiteley.
Referring to claim 2, Rund in view of Schuh disclose a system having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Rund further discloses that the first connector (110) is electrically connected to the control module (120/102) (paragraph 18), and the second connector (162) is electrically connected to the storage module (174) (paragraphs 19-21) such that the first (110) and the second (162) connectors are configured to transmit the one or more parameters from the storage module (174) to the control module 120/102) (paragraphs 19, 30, 31), wherein the connectors can have a variety configurations such, e.g., male/female connectors, pins, or posts; but does not explicitly disclose the first connector including a pair of terminals electrically connected to the control module; the second connector including a pair of pin connectors electrically connected to the storage module; and the pair of terminals and the pair of pin connectors being configured to transmit the one or more parameters from the storage module to the control module.
However, Whiteley discloses a temperature sensing system (figures 5, 6) having a connector (186) including a pair of terminals electrically connected to a second connector (184) including a pair of pin connectors so that the pair of terminals and the pair of pin connectors are configured to transmit data via electrical signals for obtaining temperature measurements (paragraphs 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors of Rund so that the first connector includes a pair of terminals electrically connected to the control module; the second connector includes a pair of pin connectors electrically connected to the storage module; and the pair of terminals and the pair of pin connectors are configured to transmit the one or more parameters from the storage module to the control module since Whiteley discloses that a connector having a pair of terminals electrically connected to a second connector having a pair of pin connectors are useful for transmitting data via electrical signals for obtaining temperature measurements.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh.
Referring to claim 18, Schuh discloses a method having all of the limitations of claim 18, as stated above with respect to claim 17, wherein Schuh discloses that the first correction is based on a value that is opposite (offset) of an offset value (known drift) of a temperature probe (in order to correct for the known drift) (column 5 lines 55-65).

Referring to claim 19, Schuh discloses a method having all of the limitations of claim 19, as stated above with respect to claim 18, wherein Schuh discloses that the temperature measurement is adjusted based on based on the first correction (the temperature measurement is adjusted to offset the drift (column 5 lines 55-65), which results in an adjusted temperature measurement), but does not explicitly disclose the adjusted temperature measurement being determined by adding the first correction to the temperature measurement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schuh so that the adjusted temperature measurement is determined by adding the first correction to the temperature measurement since adding is an alternate to subtracting the first correction to the temperature measurement in order to correct for the drift, as suggested by Schuh, in order to adjust the temperature measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/8/21